UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 11, 2011 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 1-4141 (Commission File Number) 13-1890974 (IRS Employer Identification No.) Two Paragon Drive Montvale, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 573-9700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.(b) Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 10, 2011, Brenda Galgano, Senior Vice President, Chief Financial Officer and Treasurer gave notice to The Great Atlantic & Pacific Tea Company, Inc. (the “Company”) of her resignation effective March 27, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 11, 2011 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. By: /s/ Christopher W. McGarry Name: Christopher W. McGarry Title: Senior Vice President and General Counsel
